     Case 4:19-cr-02738-RM-JR Document 85 Filed 03/12/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-19-02738-001-TUC-RM(JR)
10                 Plaintiff,
                                                         JUDGMENT OF ACQUITTAL
11   v.
12   Jan Peter Meister,
13                 Defendant.
14
15
16         A jury trial having been held on Count 2 of the Superseding Indictment filed
17   herein and presented against the above named defendant charging violations of Title 18,
18   United States Code, Section 922(g)(1) and 924(a)(2), Possession of Firearms and
19   Ammunition by a Convicted Felon as charged in Count 2 of the Superseding Indictment,
20   and a verdict of Not Guilty having been returned,
21         IT IS ORDERED that the Defendant is acquitted as to Count 2 of the
22   Superseding Indictment.
23         Dated this 12th day of March, 2020.
24
25
26
27
28
